Citation Nr: 0029093	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the RO.  



REMAND

The veteran contends that he has PTSD due to events he 
experienced in connection with his combat service during 
World War II.  

The veteran was initially afforded a VA examination for PTSD 
in May 1998.  At that time, the examining physician concluded 
that, while the veteran might have had some problems 
secondary to his time in service, he did not meet the 
criteria for PTSD.  The final diagnosis was that of 
adjustment disorder, unspecified.  

Subsequent to the above examination, the veteran submitted a 
copy of a VA outpatient treatment report dated in July 1998 
which included a diagnosis of PTSD.

As a result of these conflicting diagnoses, the veteran was 
scheduled for another VA examination, which was held in March 
1999.  At that time, the examining physician diagnosed 
depressive disorder, not otherwise specified.  It was further 
noted that, while the veteran did present some of the 
features of PTSD, he did not fully meet the criteria for a 
diagnosis.  However, the examiner did not fully discuss the 
basis for this statement.  

A VA psychology note dated in April 1999 also conceded that 
the veteran demonstrated some symptoms of PTSD and appeared 
as dysthymic with some disruptive nightmares.  

Additional evidence included a copy of a private treatment 
report authored by George Popper, Ph.D., which described the 
results of psychological testing administered to the veteran 
in May 1999, and a June 2000 statement from a staff 
psychologist associated with the VA Hudson Valley Healthcare 
System who had been actively involved in the treatment of the 
veteran for the past 6 months.  

Dr. Popper noted in the "Diagnostic Considerations" portion 
of his report that individuals with the veteran's profile 
showed a severe psychological disorder and would probably be 
diagnosed as severely neurotic with an anxiety disorder or 
dysthymic disorder.  He further noted that the problems 
demonstrated by the veteran were also often seen in 
individuals who suffer from PTSD.  

In a recently received statement, a VA psychologist noted 
that the veteran had been working hard to deal with his 
feelings of anxiety and depression.  It was his opinion that 
the veteran had a symptom cluster consistent with the 
diagnosis of PTSD.  

The Board notes that, during the course of the veteran's 
appeal, the statute governing assistance to claimants, 
38 U.S.C.A. § 5107, was amended.  The new version of the 
statute eliminates the requirement that a person submitting a 
claim for benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded in order to 
receive assistance in the development of his claim; rather, 
the Secretary is required to assist a claimant in developing 
all facts pertinent to a claim for benefits, to include 
providing a medical examination when such examination may 
substantiate entitlement to the benefits sought, except when 
no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement.  Id.  The effective 
date of the change in the statute was October 30, 2000.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  

In this instance, it is unclear from the evidence presented 
whether the veteran is suffering from PTSD related to 
stressors experienced during his military service.  As such, 
the Board finds that a contemporaneous examination of the 
veteran to determine the nature and likely etiology of his 
PTSD, as well as association with the claims file of any 
records of treatment or evaluation for PTSD would materially 
assist in the adjudication of the veteran's claim and may 
substantiate entitlement to the benefits sought.  

The Board further notes that, where there is a confirmed 
diagnosis of PTSD adequate to establish entitlement to 
service connection, the RO must always send a stressor 
verification inquiry to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or the Marine Corps.  A 
denial based solely on an unconfirmed stressor is improper 
unless it has first been reviewed by USASCRUR or the Marine 
Corps.  See VBA Adjudication Procedure Manual, M21-1, Part 
III, para. 5.14(b).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should obtain all identified private 
medical records and any additional VA 
medical records that have not been 
previously secured and incorporate them 
into the claims folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  The veteran is 
informed that the Court has held that 
requiring a claimant to provide such 
information to the VA does not represent 
an impossible or onerous task.  The 
veteran is also hereby notified that the 
duty to assist is not a one-way street; 
if a veteran wishes help, he cannot 
passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190(1991).  Based 
on the veteran's response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran.  

3.  Then, the RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  Then, if indicated, 
the RO should undertake appropriate steps 
in order to verify all of the claimed 
stressors.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



